Case 1:19-cr-10080-NMG Document 1087-4 Filed 04/17/20 Page 1 of 5




            EXHIBIT D
Case 1:19-cr-10080-NMG Document 1087-4 Filed 04/17/20 Page 2 of 5




                                                     SINGER-VOL016-005131
Case 1:19-cr-10080-NMG Document 1087-4 Filed 04/17/20 Page 3 of 5




                                                     SINGER-VOL016-005132
Case 1:19-cr-10080-NMG Document 1087-4 Filed 04/17/20 Page 4 of 5




                                                     SINGER-VOL016-005133
Case 1:19-cr-10080-NMG Document 1087-4 Filed 04/17/20 Page 5 of 5




                                                     SINGER-VOL016-005134
